630 S.E.2d 395 (2006)
280 Ga. 535
In the Matter of Timothy Allen HICKEY.
No. S06Y1305.
Supreme Court of Georgia.
May 17, 2006.
Gene Chapman, Assistant General Counsel State Bar, William P. Smith, III, General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Timothy Allen Hickey pled guilty in the Superior Court of DeKalb County to one count of felony sexual exploitation of a child and four misdemeanor counts of sexual exploitation of a child. Based on this conduct, a special master was appointed under Bar Rule 4-106 of the Georgia Rules of Professional Conduct. Following a hearing, the special master filed his report recommending disbarment.
Conviction of a felony and misdemeanors involving the sexual exploitation of a child *396 constitutes violations of Rule 8.4(a)(2) and (3), of the Georgia Rules of Professional Conduct, Bar Rule 4-102(d), and without a doubt warrants the maximum sanction of disbarment.
Accordingly, it is hereby ordered that the name of Timothy Allen Hickey be removed from the rolls of persons authorized to practice law in the State of Georgia. Hickey is reminded of his duties pursuant to Bar Rule 4-219(c).
Disbarred.
All the Justices concur.